Title: To George Washington from John Sullivan, 9 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Trenton Jany the 9th 1781
                        
                        I have the Honor to Inclose Your Excy by Directions of the Committee a Copy of a Letter from Govr Read with
                            Copy of the proposals made by the Committee to the Mutineers of the Pensylvania Line by which first it appears that they
                            are Determined to Accept of the Terms offered & we flatter ourselves That this unhappy Dispute will Soon be
                            brought to a favorable Issue. I have the Honor to be most Respectfully Yr Excys most obedt Servt
                        
                            Jno. Sullivan

                        
                     Enclosure
                                                
                            
                                In Committee of Congress
                                Trenton Jany 8. 1781
                            


                            Resolved That all Soldiers who have voluntarily enlisted for the War or have received the hundred Dollars
                                Bounty ordered by Congress shall be held during the War and entitled to receive the same Bounty as the New Recruits
                                from the respective States only deducting therefrom the hundred Dollars at the real Value when received; But as it may
                                so happen that Some Soldiers may be detained in the Service who have received the hundred Dollars contrary to their
                                Inclinations all such who can make it clearly appear to Persons appointed for that Purpose as herein aftermentioned
                                that they have been so detained shall be immediately discharged.
                            Resolved That all Soldiers who are now held by Inlistments expressing the Term of Service to be for three
                                Years or during the War and have not voluntarily reinlisted and received the hundred Dollars bounty shall be
                                immediately discharged.
                            The Committee trusting in the Sincerity and Attachment of the Pennsylvania Line to the american Cause and
                                (notwithstanding the unwarrantable Steps they have taken) from the Moderation and Conduct in the Discipline and good
                                order they have observed and being convinced that their Assembly was for the Redress of Grievances have further
                                noticed that on producing Lists regimentally of their non-commissioned Officers and Soldiers who fall within the
                                different Classes of Grievances complained of with Regard to the Terms of Enlistment Pay Bounty & Clothing
                                that they will immediatly appoint Commissioners to examine and deport thereon that full & ample Justice shall
                                be done to the Claimants by discharging such as are entitled to their Discharge giving Certificates of Pay &
                                Clothing due to such as have Claim.
                            The foregoing Terms being accepted the Committee resolved that upon the Soldiers of the Pennsylvania Line
                                delivering up the british Emissaries sent to corrupt them and submitting to them proper Officers
                                they will publish a full and general Pardon for all Offences committed by the non commissioned Officers &
                                Soldiers of the said Line from this 31st of Decr last to this Time. 

                        
                        
                     Enclosure
                                                
                            
                                Gentlemen
                            
                            I wrote you last evening by Mr Davies, informing you of the proposals made by the Serjeants, & my
                                orders to the troops to march this morning to Trenton—being resolved to open no further negociation with them, but to
                                take steps of a contrary kind, in which I am of opinion we had a good chance of success. But on my letter going in to
                                Genel Wayne orders were given to march this morning, & having also communicated the requisition of the Committee
                                respecting the spies, there seemed to be a  disposition on that head—I am in momentary
                                expectation of hearing that they are set out, and hope the Commissaries and Qr Masters will be prepared. Quarters must
                                be provided for at least 1500 men tho’ I will endeavour to detach 1000 at least to Bordentown & Burlington
                                tomorrow—At Trenton I expect they will receive their Officers, & that is my greatest concern at present, as
                                they appear so deeply to resent the conduct of the troops to them personally. Had Genl Wayne not given a promise of
                                general pardon the 2d Jany & confirmed it on the 7th I should have excepted the men who shot their officers if
                                they could have been discovered. I was somewhat apprehensive that the delivering up the spies,
                                being an annexed condition to the pardon would have had some difficulties, but I now rather think it had a good
                                effect.
                             I now wait here for intelligence of the movement, & am Gemn most respectfully Yr Obedt
                                & very humbl servt
                            
                                Jos. Reed
                            
                            
                                P.S. I have no account yet from the Missing sent to South Amboy.
                                
                                    10 oClock—I am just informed that the troops have paraded, & are set out.
                            

                        
                    